Citation Nr: 1446242	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  05-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD).  

3.   Entitlement to a compensable rating for erectile dysfunction (ED).  



REPRESENTATION

Appellant represented by:	John Berry, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from December 1959 to December 1979. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to service connection for hypertension on a direct basis and as due to service-connected diabetes mellitus, type 2.  In June 2007, the Veteran testified during a hearing conducted via video-conference with the undersigned.  A transcript of the hearing is of record. 

In a September 2007 decision, the Board referred the matter of service connection for hypertension as secondary to service-connected coronary artery disease to the RO for adjudication, and denied the claim for service connection for hypertension on a direct basis and as due to service-connected diabetes mellitus, type 2. 

The Veteran appealed the Board's September 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated that portion of the Board's decision that denied entitlement to service connection for hypertension as secondary to diabetes mellitus, citing to Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (When the Board decides one theory by which a single claim may be established but remands another theory offered to substantiate the same claim to the RO for further development, the Court must first determine whether the Board issued a final decision on the first theory of the claim and therefore has jurisdiction to review that decision).  The Court concluded that it had jurisdiction to review the Veteran's claim and that his appeal involved "multiple claims or issues that are inextricably intertwined."  Thus, it vacated the Board's decision and remanded the claim for service connection for hypertension for further proceedings consistent with its finding.  Then, in August 2010, the Board remanded the claim for further development.     

Also, in a February 2008 rating decision, the RO granted an increased, 60 percent rating for coronary artery disease (CAD) effective February 26, 2007.  The Veteran subsequently perfected an appeal to the Board of the rating assigned for the CAD.  Additionally, in a July 2009 rating decision, the RO granted service connection for ED and assigned a noncompensable rating effective October 25, 2007.  The Veteran also perfected an appeal to the Board of the rating assigned for the ED.

The issue of entitlement to a rating in excess of 60 percent for coronary artery disease (CAD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is reasonably shown to result from herbicide exposure during service.  

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power, but not by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an initial compensable evaluation for service-connected erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Code 7522 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

The claim for increase for ED stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the instant case the Veteran was provided appropriate VCAA notice in regard to the initial claim for service connection for ED.  Thus, because the notice that was provided before service connection was granted for ED was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for increase for ED.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that although it appears that the last VA examination assessing the Veteran's ED took place in July 2009, there is no evidence or allegation of record suggesting that the ED (manifested at that time by a lack of any erections) has worsened since this examination.  Consequently, there is no basis for affording him with a new VA examination.  The Board notes that no further RO action is required prior to appellate consideration of the claim.   

II.  Analysis

A. Service Connection for hypertension

The service personnel records show that the Veteran served in Vietnam.  Thus, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The evidence also shows that he was diagnosed with hypertension sometime around 1997 and continues to suffer from the disease.  Although hypertension is not one of the enumerated diseases presumed to be related to herbicide exposure, the Veteran asserts a direct relationship between that exposure and his current hypertension.  In support of this assertion, he has submitted two articles.  A July 2007 article, which summarizes findings by the Institute of Medicine, indicates that in two studies, Vietnam veterans with the highest exposure to herbicides exhibited distinct increases in the prevalence of hypertension.  See Agent Orange May Boost Vietnam Vets' Hypertension Risk, Health Day Reporter, July 27, 2007.  Also, a December 2008 research article indicates that that sustained AhR activation by TCDD (a chemical compound contained in Agent Orange) increased blood pressure in mice.  See Cardiovascular Toxicology, December 2008; 8(4): 181-193.  

In relation to his claim, the Veteran was also afforded VA examinations in June 2004, February 2009 and March 2011.  However, only the March 2011 VA examiner specifically addressed a potential relationship between herbicide exposure and current hypertension, indicating that "hypertension is not a presumptive condition related to Agent Orange exposure; so it is not related to Agent Orange exposure."  This medical opinion is minimally probative as service connection on the basis of herbicide exposure may still be established on a direct basis for diseases, such as hypertension, that are not identified as presumptively related to such exposure and the VA examiner did not address the likelihood that such a direct relationship exists in this case.  Consequently, given the limited probative value of the VA examiner's opinion; and given that the Veteran has provided some limited evidence tending to indicate that a relationship exists between his herbicide exposure and hypertension, overall, the evidence is at least in equipoise as to whether there is a nexus between his current hypertension and his established herbicide exposure in service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden v. Principi 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hypertension as due to herbicide exposure is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.     


B.  Compensable rating for ED

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's erectile dysfunction has not varied significantly during the appeal period.  

The Veteran has been found to have ED and as a result, has already been awarded special monthly compensation for loss of use of a creative organ.  Accordingly, the only remaining question in relation to his ED is whether a compensable rating is warranted under the rating schedule.  The RO rated the disability by analogy, under Diagnostic Code 7522.  38 C.F.R. §§ 4.20, 4.115b.  While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses this pathology.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Under Diagnostic Code 7522, a 20 percent rating is the only compensable evaluation available.  This 20 percent evaluation may be assigned when both penile deformity and loss of erectile power are present.  Having only one or the other is insufficient.  Here, the Veteran has been shown to have loss of erectile power.  However, an erectile deformity has been neither shown nor alleged.  Accordingly, a compensable rating under Diagnostic Code 7522 is not warranted.  38 C.F.R. § 4.115b. 

The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans, atrophy or removal of the testis, or removal of half or more of the penis is not shown, however, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7523, 7524.

Additionally, the Board has considered whether the claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints pertaining to his ED (i.e. inability to maintain an erection and to complete sexual intercourse) are fully contemplated by the relevant diagnostic criteria (and once again, the Veteran is receiving special monthly compensation for loss of use of a creative organ).  Accordingly, there is nothing in the record to suggest that the symptomatology associated with this disability is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for hypertension is granted.

A compensable rating for erectile dysfunction (ED) is denied.    


REMAND

It appears that the Veteran was last afforded a VA examination to assess the severity of his service-connected CAD in February 2009.  Subsequently, in March 2010, at the Cleveland Clinic, he underwent myocardial revascularization with a redo median sternotomy, open heart surgery, extensive lysis of pericardial adhesions, coronary artery bypass grafting x4, reverse saphenous vein graft  to the OM2 coronary artery and reverse saphenous vein graft to the OM3 coronary artery, endo vein harvest.  Thus, given that the last VA examination was many years ago, and given that he subsequently underwent such a significant cardiovascular surgery, a new VA examination to assess the current severity of his CAD is necessary prior to final adjudication of his claim.  

Prior to arranging for the VA examination, the AOJ should obtain all records of VA cardiovascular treatment from June 2010 to the present.  The AOJ should also ask the Veteran to identify any other sources of treatment or evaluation he has received for cardiovascular disability since March 2010 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA cardiovascular treatment and evaluation dated from June 2010.  Ask the Veteran to identify any other sources of cardiovascular treatment or evaluation received since March 2010 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  Thereafter, arrange for a VA examination to assess the current severity of the Veteran's service-connected coronary artery disease.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review in conjunction with the examination.  Any indicated tests should be performed.   

3.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  

4.  Finally, readjudicate the claim.  If it not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


